Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-14 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 and 6/22/2022 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner. Please see attached annotated Forms 1449.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Himmler (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), and Muehlebach et al. (US 2015/0259345 A1).

Himmler teaches Formula XI (Formula I in this application) wherein R8-R12 are independently hydrogen, methyl, ethyl, phenyl, or fluoroalkyl having one or 2 carbon atoms and one to halogen (claim 1). 
Himmler does not teach Formula XI to be used in an insecticide composition but does teach that such compounds can be used as insecticides (page 1, paragraph [0001]).
Popp et al. teach compositions comprising tetramic acid derivatives similar to those taught by Himmler, see claim 1, for example. In some embodiments, further solid or liquid auxiliaries such as vegetable oils, rapeseed oil, antifoams, preservatives (page 29, line3). In other embodiments, specifically oil-based suspension, penetration promoters such as alcohol ethoxylate or a related compound, non-ionic or anionic surfactant, emulsifiers, anti-oxidants, dyestuffs, and/or inert filler materials are included (page 32, lines 7-14). 
Muehlebach et al. teach N-alkyl amide substituted spiroheterocyclic pyrrolidine dione derivatives and the compound’s use as an insecticide. Muehlebach et al. teach formula (I) claimed in this application (paragraph [0004]). Muehlebach et al. teach some compositions to further comprise compounds which can enhance the efficacy of insecticide such as ammonium salts, in particular halides, (hydrogen)sulphates, nitrates, (hydrogen)carbonates, formates, tartrates, citrates, and acetates (paragraph [0419]). Muehlebach further teaches some suitable SFAs (surface active agents) to include quaternary ammonium compounds (paragraph [0446]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added Formula XI taught by Himmler et al. in a tetramic acid insecticidal compositions with auxiliaries, penetration promotoers, surfactant, and other components taught by Popp et al. with ammonium salts taught in Muehlebach et al. to arrive at the current invention. The insecticidal composition combines such conventional ingredients in a conventional insecticide composition to make an effective insecticide.
Regarding claim 2, oil-based suspension as claimed in claim 1 is taught and discussed above.
Regarding claim 3, oil-based suspension as claimed in claim 1 is taught and discussed above.
Regarding claim 4, oil-based suspension as claimed in claim 1 is taught and discussed above.
Regarding claim 5, Popp et al. teach the process of mixing and/or grinding the active ingredient with the auxiliaries to arrive at different insecticidal compositions (page 32, line 17). 
Regarding claim 6, insecticidal compositions wherein the ammonium salt of the formula (I) used is ammonium sulfate is taught and discussed above in claim 1.
Regarding claim 8, insecticidal compositions wherein rapeseed oil is present is taught and discussed above in claim 1.

Regarding claim 12, Popp et al. teach tetramic acid derivative compositions. These compositions applied to the pests or to a locus of the pests such as a habitat of the pests, or a growing plant liable to infestation by the pests or to any part of the plant, including foliage, stems, branches or roots, directly or it may be sprayed on (page 34, line 4-11). 

Regarding claim 13, Popp et al. teach the active ingredients according to the invention can be used for controlling, containing or destroying, pests of the abovementioned type (page 50, line 8-12). 

Regarding claim 14, Popp et al. teach suspension concentrates as one of the formulations. Besides the active substances, other auxiliaries such as surfactants, emulsifiers, dispersants, wetting agents, antifreezes, antifoams, biocides, solvents, stabilizer, anti-microbials, pigments, buffers, surface-active substances can be present in the formulation (page 2 line 9-19). Popp et al. also teach one of the auxiliaries conventionally used in the art of formulation to include extenders (page 23, line 25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Himmler et al. (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), Muehlebach et al (US 2015/0259345 A1), as applied to claims 1-6, 8, and 12-14 above and in further view of Unknown (JP 2017508778 A, Published 2017-03-30, translated)
Teachings by Himmler et al., Popp et al., and Muehlebach et al. are discussed and applied to claim 1.
Above references do not teach diammonium hydrogen phosphate to be included in insecticidal compositions.
Unknown teaches active ingredient combinations having insecticidal properties. In some embodiments, the invention further includes penetrants such as organic or inorganic ammonium salts, more specifically diammonium hydrogen phosphate, to improve the action of insecticidal compositions (page 16, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added penetrants such as diammonium hydrogen phosphate to improve the actions of insecticidal compositions taught by Himmler et al., Popp et al., and Muehlebach et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Himmler et al. (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), Muehlebach et al. (US 2015/0259345 A1), as applied to claims 1-6, 8, and 12-14 above and in further view of Masatoshi (JP 2017002078 A, Date Published 2017-01-05). 
Teachings by Himmler et al., Popp et al., and Muehlebach et al. are discussed and applied to claim 1.
Above references do not teach insecticidal compositions to include specific fatty acid such as caprylic acid or capric acid.
Masatoshi teaches insecticide compositions that include fatty acid such as caprylic acid, capric acid for the wettability improvement and an insecticidal effect improvement. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included caprylic acid or capric acid taught in Masatoshi with insecticidal compositions taught and discussed in claim 1 to improve the wettability and insecticidal effects of such compositions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Himmler et al. (US 2019/0202837 A1, PCT Filed Date 2017-07-31) in view of Popp et al. (WO 2014 187846 A1), Muehlebach et al. (US 2015/0259345 A1), as applied to claims 1-6, 8, and 12-14 above and in further view of Vermeer et al. (BR PI0917020 B1, Date Published 2017-01-03).
Himmler teaches Formula (I), Popp et al. teach similar tetramic acid derivative compounds in insecticidal compositions. Muehlebach et al. teach insecticidal compositions which include ammonium salts.
Above references do not teach insecticidal compositions to include specific uptake promoters such as alkanol alkoxylate (Formula II). 
Vermeer et al. teach liquid suspension concentrates containing at least one  agrochemically active substance such as insecticides or fungicides, penetration enhancers, and thickeners (page 2, 6th paragraph). Vermeer et al. teach the same formula as claimed in claim 10 to be included in liquid suspension concentrates as a penetration enhancer (page 4, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a penetration enhancer taught in Vermeer et al with insecticidal compositions taught and discussed in claim 1 to create a more optimal, effective insecticide.  

Regarding claim 11, Muehlebach et al. teach oil-based suspension concentrates weight %. In particular, active ingredient 2-75%, oil 24-94%, and surfactant 1-40% (paragraph [0410-0412]). 
Vermeer et al. teach weight % of penetration enhancer such as alkanol alkoxylate to be 1-50% (page 6, 5th paragraph). 
Popp et al. teach tetramic acid insecticidal compositions that includes other active ingredients and adjuvants. In some embodiments, active ingredients include tetramic acid compounds and mixtures with other insecticides, fungicides, safeners, adjuvants, and the like (page 29, line 29). In some embodiments, active ingredient percent by weight is 0.5-30% (page 29, line 19). In other embodiments, active ingredient percent by weight is 1-95% (page 29, line 23). 
	Ammonium salts can be added to insecticidal compositions to enhance actions or act as detergents.
The % weights in claim 11 overlap with % weights in certain embodiments that are taught in Muehlebach et al., Popp et al., and Vermeer et al.
These are conventional agents that can be added into an insecticidal composition in conventional amounts. The one of ordinary skill in the art would be able to figure out what amount of each agent to use to achieve desired functions.
In view of MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN SEUNGJAI KWON/           Examiner, Art Unit 1615                                                                                                                                                                                             
/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615